UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-7069



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JERRY WAYNE SHEPPARD,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:94-cr-00122-F; 5:04-cv-00558-F)


Submitted:   January 9, 2008                 Decided:   January 17, 2008


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Wayne Sheppard, Appellant Pro Se. Jane J. Jackson, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Wayne Sheppard seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and

motion    to   reconsider.            We    previously   vacated      and   remanded

Sheppard’s     §    2255     action   for    the   district   court    to   hold   an

evidentiary        hearing    on    whether     Sheppard’s    appellate     counsel

provided him with ineffective assistance because of a conflict of

interest.      See United States v. Sheppard, 121 F. App’x 508 (4th

Cir. 2005) (No. 03-6601).                  The district court found that the

representation was not constitutionally ineffective.                   The district

court’s order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                   28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                      28

U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district

court’s assessment of the constitutional claims is debatable or

wrong.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).            We have independently reviewed the record

and conclude that Sheppard has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.     We also deny Sheppard’s two pending motions to expedite

and his motion for leave to file exhibits to his informal brief in


                                           - 2 -
excess of the page limit.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -